Citation Nr: 0920583	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  98-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating higher than 10 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The Veteran now resides in Georgia, so the 
matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2006 by the 
undersigned Veterans Law Judge. 

In May 2006, the Board remanded these claims for additional 
development.  That development having been completed, the 
claims are now partially ready for appellate review.  

In a statement received from the Veteran in 2006, he requests 
service connection for posttraumatic stress disorder.  This 
claim has not been addressed by the RO and is referred to 
that office for appropriate action.  

The issues of entitlement to service connection for headaches 
and entitlement to a rating higher than 10 percent for 
service-connected bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  A June 1979 rating decision denied the claim of 
entitlement to service connection for headaches.

2.  Evidence pertaining to the Veteran's headaches received 
since the June 1979 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

1.  The June 1979 rating decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 1979 rating decision is 
new and material, and the Veteran's claim for service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West Supp. 2008); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this case, the 
Board is granting in the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Headaches

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for headaches was denied by a June 
1979 rating decision, at which time the RO found that there 
was no evidence of treatment for headaches or diagnosis of 
pathology to account for the headaches during service.  The 
Veteran was notified of his right to appeal that decision in 
July 1979.  The Veteran did not file a timely notice of 
disagreement and subsequently, the June 1979 rating decision 
became final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the Veteran's claim for service 
connection for headaches may only be opened if new and 
material evidence is submitted.  New and material evidence 
would consist of medical evidence showing treatment during 
service for headaches or a diagnosis of pathology to account 
for the headaches that occurred during service.

Additional evidence received since the June 1979 rating 
decision consists of the remainder of the Veteran's service 
treatment records, VA and private treatment records 
documenting the post-service treatment and evaluation of the 
Veteran's headaches.  Specifically, service treatment records 
were obtained that were not previously considered.  These 
records include the Veteran's complaints, treatment, and 
diagnosis of headaches that occurred during service.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for headaches.  38 C.F.R. § 
3.156(a).  The Board determines that the claim of service 
connection for headaches is reopened.

The Board has reopened the claim of service connection for 
headaches, and is remanding the claim, as will be discussed 
subsequently.  The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the Veteran that may exist in this case are not 
prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches; to 
this extent, the appeal is granted.


REMAND

The claim of service connection for headaches has been 
reopened.  In light of the evidence presented, additional 
clinical information is necessary.  VA has a duty to assist a 
claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2008); 38 C.F.R. § 3.159 (2008).

The Veteran asserts his headaches began after being near an 
explosion while on active duty in 1975.  Although there is no 
evidence, of record, of the explosion, there are documented 
complaints and diagnosis of headaches in the service 
treatment records.  Additionally, VA outpatient records 
indicate the Veteran currently has severe migraine headaches 
and is being treated with medication.  A treatment note from 
August 1998 indicates the Veteran had severe headaches.  
Although the note indicates the headaches were likely 
worsening due to his diabetes mellitus, there is no 
indication that diabetes was causing the headaches.

A remand is required in order to afford the Veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

VA outpatient records indicate the Veteran is currently 
diagnosed with migraine headaches, and service treatment 
records indicate complaint and treatment of headaches.  
However, due to the lack of a medical opinion, there is not 
sufficient evidence to render a decision on service 
connection.  Given the VA's duty to obtain a VA examination 
where the evidence indicates that the claimed disability may 
be associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4) (2008).

The Veteran is also seeking an increased rating for his 
service-connected bilateral hearing loss.  The Veteran was 
afforded a VA audiology examination in connection with his 
claim in August 2001.  Although the examiner provided the 
audiometric findings, they did not comment on the functional 
effects caused by the hearing disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  The Board finds that a new VA examination is 
required prior to adjudication of this appeal.



Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent) that the Veteran's current 
headaches had their onset during service, 
or is in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

2.  The Veteran should be afforded an 
audiology examination to determine the 
current severity and all manifestations 
of his bilateral hearing loss and the 
functional effects caused by that loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examination report must fully describe 
the functional impairment and effects 
caused by the hearing disability.  Any 
opinion offered must be supported by a 
clear rationale.  A discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims file, must be made 
available to the examiner for review.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


